DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7, 9-11, and 13 are allowed (renumbered as claims 1-9).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a device, a method and a non-transitory computer-readable medium of first electronic device to operate in conjunction with a second electronic device comprising: a communicator; a display; a sensor configured to obtain information corresponding to a motion; receive information corresponding to the devices via communicator; receive a touch pattern designed to unlock the first electronic device when the obtained distance is greater than or equal to the predetermined critical value; when the obtained distance is greater than or equal to the critical value, compare a moving direction of the first electronic device indicated by the information corresponding to the motion of the first electronic device with a moving direction of the second electronic device indicated by the information corresponding to the motion of the second electronic device; based on a result of the comparing, transmit a second notification message to the second electronic device via the communicator, wherein the first and second electronic devices are in motion heading towards or heading away from each other; and control the first electronic device to operate in a data protection mode for protecting data stored in the first electronic device. The closest prior arts, Margadoudakis (Pub # US 2016/0379205 A1), Wang et al. (Pub # US 2014/0329500 A1), and Lee et al. (Pub # US 2014/0155031 A1). Margadoudakis discloses a wireless device can store account identifiers and facilitate transactions, wherein the wireless device can be loaded with user account identifiers and can be presented to various checkpoint devices; when presented, the wireless device can transmit a selected account identifier to the checkpoint device and the account data can be financial account data to facilitate a purchase transaction. Wang et al. discloses an anti-theft protection method and device for a cellular phone comprising: judging whether the cellular phone satisfies a pre-set condition for starting an anti-theft mode, if so, starting the anti-theft mode; and transmitting anti-theft protection information to a designated contact to instruct the designated contact to perform anti-theft processing for the cellular phone. Lee et al. disclose a method of controlling screen lock comprising mobile terminal includes a User Interface (UI) for setting a screen unlock mode using a wireless device other than the mobile terminal and stores IDentifier (ID) information of the wireless device designated by the UI corresponding to the screen unlock mode, wherein the mobile terminal is capable of detecting a wireless device.  The above references either singularly or in combination fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687